Exhibit 10.37

 

 

CANCELLATION OF NOTE

 

 

I, Carl R. Rose, hereby acknowledge and confirm that the Convertible Note dated
November 17, 2001 in the amount of One Hundred Thousand Dollars ($100,000) (the
“Note”) made payable to me by EpicEdge, Inc. was never funded pursuant to its
terms.  Accordingly, the Note is hereby cancelled and the obligations set forth
therein by the Company to me are of no force and effect.  A copy of the original
note marked cancelled is attached hereto as Exhibit “A.”

 

 

Dated :

 

 

 

 

 

 

 

 

 

 


CARL R. ROSE


 


 